DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22 and 25-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohmueller et al. (US 4,732,918).
With respect to claim 22, Lohmueller teaches a chemical reactor (Figure 1) comprising a catalyst bed (up to line 27) (col. 6, lines 3-8) enclosed in a reactor vessel/(shell (3)) and at least one cooling tube (15) placed in the reactor vessel (3) and passing through the catalyst bed (col. 5, lines 13-22 and col. 6, lines 3-8). 
Regarding limitations recited in claim 22 which are directed to a manner of operating disclosed device (i.e. to generate thermal gradients of at least 20°C/cm thereby generating hot spots throughout the reactor upon carrying out a reaction), neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claim 25, Lohmueller teaches wherein comprises at least two cooling tubes (col. 5, lines 13-22).
With respect to claim 26, Lohmueller teaches wherein the minimal distance between the tubes is about twice the tube diameter, which reads on the instant limitations of not less than 1.5 times the tube diameter (col. 5, lines 37-45).
With respect to claim 27, Lohmueller teaches wherein characterized in that the minimal distance between the tubes is about twice the tube diameter, which reads on the instant limitations of not less than 2 times the tube diameter (col. 5, lines 37-45).
Regarding limitations recited in claim 28 which are directed to a manner of operating a disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. the temperature of the cooling medium is different in the different tubes) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
Regarding limitations recited in claim 29 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e. the tubes are fed with a cooling medium) nor material or article worked upon (i.e. cooling medium) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
Regarding limitations recited in claim 30 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e. the thermal gradients are at least 100°C/cm) nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
Regarding limitations recited in claim 31 which are directed to a manner of operating a disclosed device, neither the manner of operating a disclosed device (i.e. the temperature gradients are controlled by controlling either the space velocity of the inlet reactant gases and/or the flow rate of the cooling medium) nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claim 32, Lohmueller teaches wherein further comprises a thermal management system adapted to remove the heat from the reaction zone and to control the temperature of the chemical reactor (col. 1 – col. 2).
With respect to claim 33, Lohmueller teaches wherein the reactor is adapted for exothermic chemical reaction (col. 1, lines 5-14).
With respect to claim 34, Lohmueller teaches wherein it is a methanation reactor (col. 1, lines 5-14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lohmueller et al. (US 4,732,918), as applied to claim 22 above, and further in view of Lee et al. (US 2007/0259975 A1).
With respect to claim 23, Lohmueller discloses all claim limitations as set forth above, but fails to teach wherein the catalysts comprises at least one of nickel, cobalt and ruthenium based catalysts.  Lee teaches providing a methanation catalyst comprising nickel loaded on an alumina support (para. [0016]) in order to provide a methanation catalyst that maintains high concentration of generated hydrogen (para. [0018]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the methanation catalyst in Lohmueller comprise nickel loaded on an alumina support, as taught by Lee, in order to provide a methanation catalyst that maintains high concentration of generated hydrogen.
With respect to claim 24, though Lohmueller fails to teach wherein the catalysts comprises 20% wt. Ni/Al2O3, the specific amount of catalyst is considered a result effective variable, absent critical results.  The specific amount of catalyst film is not considered to confer patentability to the claims.  As the reactor cost of construction and efficiency of operation are variable(s) that can be modified, among others, by adjusting said amount of catalyst, with said construction cost and operating efficiency both increasing as the amount of catalyst is increased, the precise amount of catalyst would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the amount of catalyst cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of catalyst in the apparatus of Lee to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						11/19/2022Primary Examiner, Art Unit 1725